Citation Nr: 0304798	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-11 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs death benefits.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The current appeal arose from a February 2002 determination 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Republic of the Philippines, wherein the RO 
determined that the appellant was ineligible for VA benefits, 
on the basis that her decedent spouse did not have qualifying 
military service.  The appellant's husband, whose name and 
identifying number appear above, died in February 1958.


FINDINGS OF FACT

1.  The evidence of record reflects that the appellant's 
spouse had served on duty with the 2nd Bn., 14th Infantry from 
July 1942 to March 1947.  In November 1953, the Department of 
the Army determined that status of member of the 14th 
Infantry did not constitute military service in the Army of 
the United States, recognized guerilla service, or service as 
a member of the Philippine Commonwealth Army in the service 
of the Armed Forces of the United States.

2.  The appellant's spouse is not shown to have had active 
military, naval, or air service, and is not an individual or 
a member of a group considered to have performed active 
military, naval, or air service.


CONCLUSION OF LAW

The appellant's spouse did not have status as a veteran for 
purposes of this claim, and therefore the appellant does not 
meet the requirements of basic eligibility for VA death 
benefits.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.203 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Duty to Assist

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the assistance to be afforded 
to claimants in substantiating their claims.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  .

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to the 
claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2002).  In 
addition, VA has published new regulations to implement many 
of the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to assure compliance with the new 
legislation.  We note that the development of evidence 
appears to be complete.  By virtue of the statement of the 
case (SOC) provided by the RO in June 2002, the appellant has 
been given notice of the provisions of the VCAA as well as 
information and/or medical evidence necessary to substantiate 
the claim presented.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required because 
there is no reasonable possibility that it would aid in 
substantiating the appellant's claim.  She has been notified 
of her procedural and appellate rights.  Furthermore, she has 
been provided with the laws and regulations pertinent to her 
claim, has been afforded the opportunity to present arguments 
in favor of her claim, and has in fact provided such 
arguments.  Moreover, no further evidentiary development is 
needed, as the appellant's claim turns purely on a matter of 
law, and, as stated above, the appellant has been provided 
with notice of these laws, and she has not submitted any 
evidence which would require further development; i.e., she 
has not submitted any evidence that would require the RO to 
re-verify service with the service department.  Therefore, 
there is no reasonable possibility that any further 
assistance would aid in substantiating the claim.

The Board also finds that the appellant is not prejudiced by 
its consideration of her claim pursuant to the VCAA in the 
first instance.  As set forth above, VA has already met all 
obligations to the appellant under this new law.  Moreover, 
the appellant has been offered the opportunity to submit 
evidence and arguments on the merits of the issue on appeal, 
and has done so.  In view of the foregoing, the Board finds 
that the appellant will not be prejudiced by its actions and 
that a remand for adjudication by the RO would only serve to 
further delay resolution of her claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In January 2002, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(including Death Compensation if Applicable), in which she 
reported that her late husband had served on active duty from 
July 1942 until March 1947.  She indicated that they had been 
married in June 1936, and that her husband had died in 
February 1958.

The veteran's DD214 reflects that he served with the 2nd Bn., 
14th Infantry from July 1942 to March 1947.

A review of the evidence shows that in October 1951, the U.S. 
Department of the Army had determined that the appellant's 
spouse had acquired AUS status as a result of his service 
with the 14th Infantry (PA-AUS).  In correspondence dated in 
December 1952, it was noted that the Department of the Army 
was reviewing the status of members of the 14th Infantry.  
Subsequently, in November 1953, the U.S. Department of the 
Army determined that the appellant's husband did not have 
military service in the Army of the United States, recognized 
guerilla service, or service as a member of the Philippine 
Commonwealth Army in the service of the Armed Forces of the 
United States.  It was determined that his military status as 
a member of the Army of the United States with the 14th 
Infantry Regimen was revoked.  

In April 2002, the appellant submitted a Certification of 
Military Service, which was purportedly from the National 
Personnel Records Center (NPRC), indicating that the veteran 
had served as a member of the Army of the United States 
Philippine Scouts from July 1942 until March 1947.  However, 
the document itself states that it is not valid without an 
official seal, which was noticeably absent on the submitted 
evidence. 

III.  Pertinent Law and Regulations

As a threshold matter, one claiming entitlement to VA 
benefits must qualify for eligibility by submitting evidence 
of service and character of discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Eligibility for VA benefits is based on statutory 
and regulatory provisions that define an individual's legal 
status as a "veteran of active military, naval or air 
service."  38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 
3.6.  If such evidence is not received, VA will request 
verification of service from the service department.  38 
C.F.R. § 3.203(c).   

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the United States Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

IV.  Analysis

The appellant maintains that her husband had qualifying 
military service in the Philippine Scouts for purposes of 
establishing her eligibility for VA benefits as his surviving 
spouse.  

The evidence reflects that after a review of the status of 
member of the 14th Infantry by the Department of the Army, it 
was officially established in November 1953, that the 
appellant's (now deceased spouse) had no service in the Army 
of the United States, no recognized guerilla service, and no 
service as a member of the Philippine Commonwealth Army in 
the service of the Armed Forces of the United States.  It was 
concluded that his military status as a member of the Army of 
the United States with the 14th Infantry Regimen, which had 
been established in October 1951, was revoked.  No evidence 
from any official source has been submitted which contradicts 
that finding.   The United States Court of Appeals for 
Veterans Claims (Court) has held that findings by the United 
States service department verifying a person's service "are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

However, in April 2002, the appellant herself submitted a 
Certification of Military Service, purportedly issued by NPRC 
and reflecting that her spouse had served with the Army of 
the United States Philippine Scouts from July 1942 to March 
1947.  This evidence fails to satisfy the requirements of 38 
C.F.R. § 3.203 as acceptable proof of service, as this is not 
an official document of the appropriate U.S. service 
department, and as noted it was without its official seal.  
Therefore, this document may not be accepted by the Board as 
verification of the veteran's service for the purpose of 
receiving VA benefits.  See Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).  Again, it is the service department's 
determination of service that is binding upon the Board.  38 
C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.

In short, under 38 C.F.R. §3.203, a claimant is not eligible 
for VA benefits unless a United States service department 
documents or certifies their service, or, as in this case, 
the service department verifies the service of the party 
whose alleged service is the basis of the claim. Soria, 118 
F. 3d at 749.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for VA death benefits is 
precluded inasmuch as the appellant's spouse had no 
qualifying service.  Therefore, the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Basic eligibility for VA death benefits is not established, 
and the appeal is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

